 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     SHANE HUMPHREY,                                      Case No. 1:20-cv-00507-NONE-SAB (PC)
12
                                            Plaintiff, ORDER GRANTING DEFENDANT’S
13                                                     MOTION TO MODIFY THE DISCOVERY
                    v.                                 AND SCHEDULING ORDER
14
                                                          (ECF No. 31)
15   M. HOWARD,
16                                       Defendant.
17

18         On October 19, 2020, the discovery and scheduling order issued in this action. (ECF No.

19   26.) Pursuant to the October 19, 2020 order, the parties are to complete discovery by June 19,

20   2021, and file dispositive motions by August 30, 2021. (Id.) On June 18, 2021, Defendant filed a

21   motion for a sixty (60) day extension of these deadlines. (ECF No. 31.) Specifically, Plaintiff

22   has failed to provide discovery responses that were due June 3, 2021, and the parties have met

23   and conferred regarding the responses and agreed to allow Plaintiff an additional sixty (60) days

24   to provide responses. (Id.) The Court, having considered Defendant’s motion to modify the

25   discovery and scheduling order and defense counsel’s declaration in support, finds that good

26   cause exists to grant the motion.

27   ///

28   ///

                                                      1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2            1.      Defendant’s motion to modify the discovery and scheduling order is GRANTED;

 3            2.      The discovery deadline is extended until August 19, 2021;

 4            3.      The dispositive motion filing deadline is extended until October 30, 2021; and

 5            4.      All other aspects of the October 19, 2020 discovery and scheduling order (ECF

 6                    No. 26) shall remain in place.

 7
     IT IS SO ORDERED.
 8

 9   Dated:        June 21, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
